Citation Nr: 0915277	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-34 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for back pain.  

3.  Entitlement to service connection for shaving bumps.

4.  Entitlement to service connection for mouth and tooth 
pain.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for chronic fatigue 
syndrome.  

7.  Entitlement to service connection for hearing loss.  

8.  Entitlement to service connection for severe acid reflux.  

9.  Entitlement to service connection for chronic coughing.  

10.  Entitlement to service connection for right knee pain 
with a limp.  

11.  Entitlement to service connection for left knee pain 
with a limp.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to 
December 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the No. Little 
Rock, Arkansas, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that in an October 2007 VA Form 
21-4138, the Veteran stated that he desired representation by 
the Disabled American Veterans (DAV).  In letters, dated in 
October 2006, August 2007, and May 2008, the AOJ provided the 
Veteran with a list of recognized national service 
organizations available to assist him with his claims.  In a 
February 2007 letter, the AOJ noted no record of the Veteran 
having appointed a representative and informed him as to the 
procedures for obtaining representation.  In a March 31, 2009 
letter, the Veteran was advised that he had 90 days from the 
date of the letter or until the Board issued a decision in 
this case, whichever came first, to appoint a representative 
to represent him before the Board.  There is, however, no VA 
Form 21-22 in favor of DAV of record.  The Board notes that 
the Veteran has been provided ample notice in regard to 
representation, however, in light of this remand for the 
reasons below, the Veteran is advised that if desires a 
representative, he must submit a VA Form 21-22a appointing a 
representative.  

Next, the Board notes that the Veteran asserts entitlement to 
the claims on appeal on a direct basis, to include on a 
presumptive basis as due to undiagnosed illness.  In a July 
2007 claim, the Veteran noted exposure to burning oil, 
petrochemicals, trash, feces, tent heaters, cigarette smoke, 
paint solvents and pesticides, and immunizations for anthrax 
and botulism, during service in the Persian Gulf.  In 
addition, a February 2004 private record reflects severe 
periodontal condition and surgical removal of the teeth was 
noted, and a September 2007 record references fatigue, cough, 
and lesions/rash.  In addition, a May 2008 VA treatment 
record notes mild hearing loss on the right, and records, 
dated in February 2009, note sleep apnea, hernia, Schmorl's 
nodes and transitional vertebra, hyperlipidemia, 
gastroesophageal reflux disease (GERD), headaches, and 
complaints of bilateral knee pain.  The Board notes that the 
May 2007 Persian Gulf Registry examination report reflects 
diagnoses to include GERD, impacted wax in the right ear, 
sleep apnea, hyperglycemia, lumbago and a hernia, and no 
undiagnosed illness was noted.  

In addition, the record shows that the AOJ completed a 
Personnel Information Exchange System (PIES) request for the 
Veteran's service treatment records in October 2006.  The 
November 2006 response, which verifies service in the 
Southwest theater of Operations from December 1990 to May 
1991, notes that except for a copy of the service entrance 
examination, no other service treatment records were on file 
at "Code 13" for the Veteran.  The Board notes that address 
Code 13 indicates the Adjutant General of the State, and 
while unit records were received in March 2008, the claims 
file does not reflect that the AOJ contacted other available 
sources, to include the National Personnel Records Center 
(NPRC), in an attempt to secure the Veteran's service 
treatment records.  

The Board further notes that in his October 2007 VA Form 9, 
the Veteran asserted that he engaged in combat.  The August 
2008 decision in which service connection for PTSD was 
granted, notes the Veteran's assertions of combat in the 
Southwest theater of operations, and that the Veteran's 
participation, as a driver in mine sweeping operations, was 
confirmed.  Thus, the Board notes that the provisions of 
38 U.S.C.A. § 1154(b) are applicable to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a VA 
Form 21-22, "Appointment of Veterans 
Service Organization as Claimant's 
Representative," as well as a return 
envelope for mailing these forms back to 
the AOJ.  The AOJ should notify the 
Veteran that if he takes no action, he is 
proceeding without representation.

2.  The AOJ should request the Veteran's 
service treatment records from alternate 
sources, to include the NPRC.  All efforts 
in that regard should be documented in the 
claims file.  

3.  After completion of the above, to the 
extent possible, the AOJ should schedule 
the Veteran for a VA examination to 
determine the existence and etiology of 
disorders claimed on appeal.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any identified disorder claimed on 
appeal is related to the Veteran's active 
service, to include as due to undiagnosed 
illness.  The report of examination should 
include a complete rationale for all 
opinions expressed.

4.  In light of the above, the claims 
should be readjudicated, with 
consideration of the provisions of 
38 U.S.C.A. § 1154(b), as applicable.  If 
the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued and the Veteran 
afforded a reasonable opportunity in which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

